DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 09/23/2021.
Claims 2-11, 14-21 and 25-26 are pending in this application. In the Amendment, claims 2-11 and 14-21 were amended and claims 25-26 are new. This action is made Final.
Response to Arguments
Applicant’s arguments with respect to claims amended 09/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-10, 15-16, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Guo”, US 2021/0089205) in view of Paek et al. (“Paek”, US 2017/0357443).
As per claim 2, Guo teaches a method for displaying a virtual keyboard, comprising:
displaying, by a terminal, a first session interface of a first application on a touchscreen (Guo, para.41-42, 87, interface of messaging application displayed);
message received in message app);
determining, by the terminal, a corresponding first virtual keyboard based on a type of the first session message (Guo, para.44-48, 63, 68, 79, selected virtual keyboard layout based on contextual parameters of received message), wherein the type of the first session message comprises a text message, a numeric message, an emoticon message, or a voice message (Guo, para.19-23, message may include text, numbers, emoticons); and
displaying, by the terminal, the first virtual keyboard in the first session interface (Guo, para.74, 79, 91, selected keyboard displayed; Fig.4).
However, Guo does not teach determining, by the terminal, a time interval between a receiving time of the first session message and a current time and in response to the time interval being less than or equal to the predetermined time, determining, by the terminal, a corresponding first virtual keyboard. Paek teaches a method of displaying a virtual keyboard including determining a time interval between a receiving time of the first session message and a current time and in response to the time interval being less than or equal to the predetermined time, determining a corresponding first virtual keyboard (Paek, para.136-139, Fig,25A-25G, a task icon displayed in virtual keyboard based on last message for a set time).  It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include Paek’s teaching with Guo’s method in order to ease the user’s transition for allowing normal input.
As per claim 3, the method of Guo and Paek teaches the method according to claim 2, wherein the first session interface is a chat interface with a first contact (Guo, para.41-42, interface of messaging application displayed), and the first session message is a latest message sent by the first contact (Guo, para.53, 78, message received in message app).
As per claim 4, the method of Guo and Paek teaches the method according to claim 2, wherein the first session interface refers to a chat interface of a chatting group, and the first session message refers to a latest message sent by a contact in the chatting group (Guo, para.41, messaging apps known to include chatting groups).
As per claim 5, the method of Guo and Paek teaches the method according to claim 2, wherein after the displaying, by the terminal, the first virtual keyboard in the first session interface, the method further comprises:
determining, by the terminal, a second session message in the first session interface, wherein the second session message is a latest message in the first session interface (Guo, para.80, second message includes time event);
determining, by the terminal, a corresponding second virtual keyboard based on a type of the second session message (Guo, para.81, message is of type time); and
displaying, by the terminal, the second virtual keyboard in the first session interface, and
hiding the first virtual keyboard (Guo, Fig.4, para.81, clock virtual keyboard replaces English virtual keyboard).
As per claim 9, the method of Guo and Paek teaches the method according to claim 2, wherein the first virtual keyboard is a keyboard provided by a first input method application, the method further comprising:
displaying, by the terminal, a second session interface of a second application on the touchscreen (Guo, para.4, 41, 55, 88, multiple messaging apps may exist on device like Whatsapp, chat app, SMS);
message received in one of the plurality of message apps);
determining, by the terminal, a corresponding fifth virtual keyboard based on a type of the fifth session message, wherein the fifth virtual keyboard is a keyboard provided by a second input method application (Guo, para.44-48, 63, 68, 79, 88, selected virtual keyboard layout based on contextual parameters of received message that is provided by the individual message apps when requested); and
displaying, by the terminal, the fifth virtual keyboard in the second session interface (Guo, para.74, 79, 91, selected keyboard displayed; Fig.4).
As per claim 10, the method of Guo and Paek teaches the method according to claim 9, wherein the type of the fifth session message is the same as the type of the first session message, and the type of the fifth virtual keyboard is the same as the type of the first virtual keyboard (Guo, para.44-48, 63, 68, 79, 88, selected virtual keyboard layout based on contextual parameters of received message that is provided by the individual message apps when requested therefore fifth and first message may be of same type).
Claim 15 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 9, and is therefore rejected under similar rationale.
As per claim 25, the method of Guo and Paek teaches the method according to claim 2, further comprising: in response to the time interval being greater than the predetermined time, determining, by the terminal, the first virtual keyboard being a default virtual keyboard (Paek, para.136-139, Fig,25A-25G, a task icon disappears from the virtual keyboard after a set time).

Claims 6-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Guo”, US 2021/0089205) and Paek et al. (“Paek”, US 2017/0357443) in view of Won (US 10,802,709).
As per claim 6, the method of Guo and Paek teaches the method according to claim 4, wherein the first session interface comprises an input box, wherein after displaying, by the terminal, the first virtual keyboard in the first session interface, the method further comprises:
determining, by the terminal, a third session message from the first contact in the group, wherein the third session message is a latest message from the first contact (Guo, para.8, 10, virtual keyboard based on message received from same sender; para.82, message includes quantity);
determining, by the terminal, a corresponding third virtual keyboard based on a type of the third session message (Guo, para.83, message is of numerical type); and
displaying, by the terminal, the third virtual keyboard in the first session interface, and hiding the first virtual keyboard (Guo, para.83, previous layout replaced with numerical virtual keyboard).
Although Guo teaches messaging applications such as email applications which are known to include groups, Guo does not teach receiving, by the terminal, a specific character and a first contact that are input by a user into the input box, wherein the first contact is a contact in the group. Won teaches a method of displaying a virtual keyboard wherein a specific character and a first contact are input by a user into the input box, wherein the first contact is a contact in the group (Won, Fig.10, col.20, line 33-col.10, line 26, recipient/first contact input by email address that includes specific characters).  It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include Won’s teaching with 
As per claim 7, the method of Guo, Paek and Won teaches the method according to claim 6, wherein after displaying, by the terminal, the third virtual keyboard in the first session interface, the method further comprises:
receiving, by the terminal, a specific character and a second contact that are input by the user into the input box, wherein the second contact is a contact in the group (Won, Fig.10, col.20, line 33-col.10, line 26, recipient/first contact input by email address that includes specific characters);
determining, by the terminal, a fourth session message from the second contact in the group, wherein the fourth session message is a latest message from the second contact (Guo, para.8, 10, virtual keyboard based on message received from same sender; para.84, message includes Emoji);
determining, by the terminal, a corresponding fourth virtual keyboard based on a type of the fourth session message (Guo, para.85, message is Emoji type) and
displaying, by the terminal, the fourth virtual keyboard in the first session interface, and hiding the third virtual keyboard (Guo, para.85, previous layout replaced with Emoji virtual keyboard).
Claims 17-18 are similar in scope to claims 6-7 respectively, and are therefore rejected under similar rationale.

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Guo”, US 2021/0089205) and Paek et al. (“Paek”, US 2017/0357443) in view of Khoe et al. (“Khoe”, US 2014/0035823).
As per claim 8, the method of Guo and Paek teaches the method according to claim 4, wherein the first session interface comprises an input box however does not teach after displaying, by the terminal, the first virtual keyboard in the first session interface, the method further comprises receiving, by the terminal, a specific character and a first contact that are input by a user into the input box; determining, by the terminal, a nationality of the first contact; and displaying, by the terminal, a virtual keyboard corresponding to the nationality of the first contact in the first session interface, and hiding the first virtual keyboard.
Khoe teaches a method of displaying a virtual keyboard wherein a specific character and a first contact are input by a user into the input box (Khoe, Fig.4A-4D, para.53-59, recipient/first contact input by email address that includes specific characters); determining a nationality of the first contact (Khoe, Fig.4A-4D, para.56, recipient attributes includes nationality); and displaying a virtual keyboard corresponding to the nationality of the first contact in the first session interface, and hiding the first virtual keyboard (Khoe, Fig.4A-4D, para.53-59, displayed keyboard layout based on nationality of inputted recipient).  It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include Khoe’s teaching with the method of Guo and Paek in order to direct messages to a specific recipient while customizing the keyboard to that specific recipient.
Claims 19 is similar in scope to claim 8, and is therefore rejected under similar rationale.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Guo”, US 2021/0089205) and Paek et al. (“Paek”, US 2017/0357443) in view of Yu et al. (“Yu”, US 2019/0356770).
As per claim 11, the method of Guo and Paek teaches the method according to claim 2, however does not teach wherein before displaying, by a terminal, a first session interface of a first application on a touchscreen, the method further comprises displaying, by the terminal, a contact session list of the first application on the touchscreen, wherein the contact session list comprises at least one chat item, and the chat item comprises a chat item of a contact or a chat item of a group; and the displaying, by a terminal, a first session interface of a first application on a touchscreen comprises: displaying, by the terminal in response to an operation of opening a target chat item, a first session interface of the target chat item on the touchscreen. Yu teaches a messaging application that displays a contact session list of the first application on the touchscreen (Yu, Figs.4-5), wherein the contact session list comprises at least one chat item, and the chat item comprises a chat item of a contact or a chat item of a group (Yu, Figs.4-5, Group or User chat items); and the displaying a first session interface of a first application on a touchscreen comprises displaying in response to an operation of opening a target chat item, a first session interface of the target chat item on the touchscreen (Yu, Fig.5, para.77-81, press opens chat item in interface). It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include Yu’s teaching with the method of Guo and Paek in order to quickly and conveniently view messages (Yu, para.81).
Claim 21 is similar in scope to claim 11, and is therefore rejected under similar rationale.

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Guo”, US 2021/0089205) in view of Won (US 10,802,709).
As per claim 14, Guo teaches a terminal, comprising:
a touchscreen (Guo, para.38, Fig.2, screen 13); 
one or more processors (Guo, para.38, Fig.2, CPU 11); 
a memory (Guo, para.38, Fig.2, memory 12);
a plurality of applications (Guo, para.38); and
one or more computer programs, wherein the one or more computer programs are stored in the memory, the one or more computer programs comprise an instruction, and when the instruction is executed by the terminal (Guo, para.41), the terminal is enabled to perform:
displaying a session interface of an application on the touchscreen (Guo, para.41-42, 87, interface of messaging application displayed), wherein the session interface refers to a chat interface during a session with a chatting group (Guo, para.41, messaging apps known to include chatting groups);
determining a first session message from the first contact in the chatting group, wherein the first session message is a latest session message from the first contact (Guo, para.41, messaging apps known to include chatting groups);
determining a corresponding first virtual keyboard based on a type of the first session message (Guo, para.44-48, 63, 68, 79, selected virtual keyboard layout based on contextual parameters of received message);
displaying the first virtual keyboard in the session interface (Guo, para.74, 79, 88, 91, selected keyboard displayed when requested to respond to message; Fig.4).
recipient/first contact input by email address that includes specific characters) and displaying, in response to the specific character, a contact list of the chatting group for the user to select one or more contacts (Won, Fig.10, col.20, line 33-col.10, line 26, recipient/first contact input with specific characters results in displayed contact list).  It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include Won’s teaching with Guo’s method in order to direct messages to a specific recipient while customizing the keyboard to that specific recipient.
As per claim 26, the terminal of Guo and Won teaches the terminal according to claim 14, wherein after displaying the session interface of the application on the touchscreen, the terminal is further configured to perform: determining a second session message in the session interface, wherein the second session message is a latest session message in the session interface (Guo, para.80, second message includes time event); determining a corresponding second virtual keyboard based on a type of the second session message (Guo, para.81, message is of type time), wherein the type of the second session message comprises a text message, a numeric message, an emoticon message, or a voice message (Guo, para.19-23, message may include text, numbers, emoticons); displaying, in response to a touch operation on an input box in the session interface, selected keyboard displayed when requested to respond to message; Fig.4), and wherein before displaying the first virtual keyboard in the session interface, the terminal is further configured to perform: hiding the second virtual keyboard in the session interface (Guo, Fig.4, para.81, clock virtual keyboard replaces English virtual keyboard).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177